DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, claim 12 recites the limitation “the signal” in line 1. However, claims 7 and 11 establish both a “modulated signal” and a “reference signal”. As such, it is unclear as to which signal this limitation refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. NPL “An adaptive scaling and biasing scheme for OFDM-based visible light communication systems” (hereinafter Wang).
Regarding Claim 1, Wang teaches a method of transmitting a signal by a transmitter performing visible light communication (Fig. 1; Abst.; 1. Introduction; 2. System model), the method comprising: modulating a signal (modulator, Fig. 1; “The transmitted bit stream is mapped to the complex-valued symbols, X(m), according to the chosen modulation scheme, such as pulse amplitude modulation (PAM), quadrature amplitude modulation (QAM) or phase shift keying (PSK)”, 2. System model); and transmitting the modulated signal (transmitter transmits signal through an optical channel to the receiver in a visible light communication .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bajorins et al. US 6804422 B1 (hereinafter Bajorins).
Regarding Claim 7, Wang teaches a transmitter for transmitting a signal through visible light communication (Fig. 1; Abst.; 1. Introduction; 2. System model), the transmitter comprising: a transmitter (transmitter, Fig. 1; Abst.; 1. Introduction; 2. System model); and a processor (may be readily implemented using either field programmable gate arrays (FPGA) or 
Wang does not teach the transmitter comprising a transceiver. However, Bajorins teaches that it is typical in the field of free-space optical (FSO) communication systems to use transceivers to form a communication link, wherein each transceiver provides both receive and transmit functions, because this provides bidirectional communication capabilities (Col. 1, lines 19-30).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang such that the transmitter comprises a .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mecherle et al. US 2002/0097468 A1 (hereinafter Mecherle) and Kato et al. US 6618177 B1 (hereinafter Kato).
Regarding Claim 2, Wang teaches the method of claim 1, wherein the analog dimming control is performed by an electrical-to-optical (E-to-O) device of the transmitter (LED, Fig. 1; Abst.; 1. Introduction; 2. System model).
Wang does not explicitly teach wherein the analog dimming control is performed by a voltage amplifier and a voltage-to-current (V-to-I) transducer. However, Wang does teach wherein the analog dimming control is performed by a power amplifier and a current driver (the adaptive scaling module can be realized by adjusting the gain of the power amplifier, while the adaptive biasing module relies on adjusting the current of the driver, 3.4. Implementation issues). Mecherle teaches an optical wireless transceiver for communicating (Abst.), and teaches that the power amplifier of the transmitter comprises a voltage amplifier in order to provide a driving current to the transmitter (operating the power amplifier as a voltage-controlled current driver, Claim 107; Par. 17). Additionally, Kato teaches a light space-transmission device (Abst.), wherein the current driver comprises a voltage-to-current (V-to-I) transducer, because this allows a modulated voltage to drive the transmission device (driving 
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang such that the analog dimming control is performed by a voltage amplifier and a voltage-to-current (V-to-I) transducer, because wang teaches wherein the analog dimming control is performed by a power amplifier and a current driver. Providing a voltage amplifier as the power amplifier would allow the device to provide a driving current to the transmitter. Providing a voltage-to-current (V-to-I) transducer as the current driver would allow the device to provide a drive current to the trasnmitter using a modulated voltage. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang et al. NPL “An Enhanced DCO-OFDM Scheme for Dimming Control in Visible Light Communication Systems” (hereinafter Yang).
Regarding Claim 4, Wang teaches the method of claim 1, wherein a minimum value is applied to biasing for the modulated signal (the selection of the biasing factor is based on minimizing the clipping-distortion power for the given scaling factor; 3.2. Biasing factor calculation; Equation 13 [calculating a minimum value]).
Wang does not explicitly teach wherein a maximum value is applied to scaling for the modulated signal. However, Wang does teach that a larger scaling factor results in a higher effective power at the receiver, which mitigates the effect of the receiver’s noise (1. Introduction). Additionally, Yang teaches that is such OFDM transmitters, when a low optical 
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang such that a maximum value is applied to scaling for the modulated signal, because a larger scaling factor results in a higher effective power at the receiver, which mitigates the effect of the receiver’s noise, and because when a low optical power is imposed, a low biasing level and a relatively large scaling factor should be used because no downside clipping distortion will be caused. Thus, as the prior art teaches or suggests the general condition of a relatively large scaling value for the modulated signal, one of ordinary skill in the art could arrive at the optimal or workable range of a maximum scaling value through routine experimentation, in order to achieve a highest effective power at the receiver which mitigates the effect of the receiver’s noise in scenarios when a low optical power is imposed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Bajorins, and further in view of Mecherle and Kato.
Regarding Claim 8, Wang as modified by Bajorins teaches the transmitter of claim 7, wherein the analog dimming control is performed by an electrical-to-optical (E-to-O) device of the transmitter (Wang, LED, Fig. 1; Abst.; 1. Introduction; 2. System model).

It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang such that the analog dimming control is performed by a voltage amplifier and a voltage-to-current (V-to-I) transducer, because wang teaches wherein the analog dimming control is performed by a power amplifier and a current driver. Providing a voltage amplifier as the power amplifier would allow the device to provide a driving current to the transmitter. Providing a voltage-to-current (V-to-I) transducer as the current driver would allow the device to provide a drive current to the transmitter using a modulated voltage. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang.
Regarding Claim 10, Wang as modified by Bajorins teaches the transmitter of claim 7, wherein the processor applies a minimum value to biasing of the modulated signal (Wang, the selection of the biasing factor is based on minimizing the clipping-distortion power for the given scaling factor; 3.2. Biasing factor calculation; Equation 13 [calculating a minimum value]).
Wang does not explicitly teach wherein a maximum value is applied to scaling for the modulated signal. However, Wang does teach that a larger scaling factor results in a higher effective power at the receiver, which mitigates the effect of the receiver’s noise (1. Introduction). Additionally, Yang teaches that is such OFDM transmitters, when a low optical power is imposed, a low biasing level and a relatively large scaling factor should be used because no downside clipping distortion will be caused (5.1. BER). In addition, it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang as modified by Bajorins such that a maximum value is applied to scaling for the modulated signal, because a larger scaling factor results in a higher effective power at the receiver, which mitigates the effect of the receiver’s noise, and because when a low optical power is imposed, a low biasing level and a relatively large scaling factor should be used because no downside clipping distortion will be caused. Thus, as the prior art teaches or suggests the general condition of a relatively large scaling value for the .

Allowable Subject Matter
Claims 3, 5, 9, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rajagopal et al. US 2010/0284690 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636